1 U.S. 85
1 Dall. 85
1 L.Ed. 47
Rodman et al. ex.v.Hoops's ex.
No. ____.
Supreme Court of Pennsylvania
September Term, 1784

1
In this cause, the defendant's offered in evidence an entry made in the books of the testator, of money paid in discharge of a promissory note. This was acknowledged to be the orignal entry; but there was no proof by whom it was made, or, whether the person who made it was dead, or alive.


2
By the Court. Let it be read to the jury; not as evidence that the defendant has paid the note, but merely that such an entry was made nineteen years ago, of the payment of a note of twenty three years standing; and to support the general presumption of payment after such a length of time. Nor is this to be drawn into precedent; for our allowance of the evidence is founded on the particular circumstances of this case.


3
To prove another point in the same cause, a book was offered, in the form of a ledger, containing, in some instances, referrences to a waste-book. Notwithstanding this, it was insisted, on the one hand, to be an original, and not a transcript; but denied on the other; and the person, who, it was said, could prove it, was incapable of attending on account of sickness.


4
The Court ordered the book to be read; leaving it to the jury to determine, on the face of it, whether it was an original or transcript; and directing them in the latter case, to pay no regard to it.